 

Case 1:19-cr-00381-GBD Document 31 Filed 03/24/20 Page 1 of1
U.S. Department of Justice

  

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

 

E

BY EMAIL
The Honorable George B. Daniels -

United States District Judge i
500 Pear! St. i
New York, New York 10007

Re: United States v. Jared Searles, 19 Cr.381(GBD) — Date

ea O A 299
hak 2 2020, _

Dear Judge Daniels:

The Court adjourned the status conference scheduled in this case from April 1, 2020 to
June 3, 2020. In light of the current public health crisis, the Government moves to exclude time
under the Speedy Trial Act until June 3, 2020. The Government believes that an exclusion of time
is in the interest of justice. The defendant consents to the exclusion.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

mw

by: —— _

Ni Qian
Assistant United States Attorney
(212) 637-2364

 
    
 

crewed

 
